[Cite as State v. Henson, 2020-Ohio-4019.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 9-19-75

        v.

CESJAR HENSON,                                           OPINION

        DEFENDANT-APPELLANT.




                         Appeal from Marion Municipal Court
                            Trial Court No. TRC 1903184

                                     Judgment Affirmed

                            Date of Decision: August 10, 2020




APPEARANCES:

        Carlos M. Crawford for Appellant

        Michael D. Swartz for Appellee
Case No. 9-19-75


SHAW, P.J.

       {¶1} Defendant-appellant, Cesjar Henson (“Henson”), brings this appeal

from the October 30, 2019 judgment of the Marion Municipal Court sentencing him

to serve 180 days in jail, with 155 suspended, after Henson was convicted by a jury

of OVI with a chemical test refusal and a prior OVI within 20 years in violation of

R.C. 4511.19(A)(2). On appeal, Henson argues that the trial court erred by failing

to suppress the HGN field sobriety test, that the trial court erred by permitting

testimony regarding Henson’s refusal to take a breath test, and that the OVI

conviction was against the manifest weight of the evidence.

                                    Background

       {¶2} On December 3, 2018, at around 1:00 a.m., a paramedic riding in the

front passenger seat of a “MedCare Ambulance” observed a light-colored SUV

going “all over the road.” After observing numerous incidents, the paramedic feared

for the safety of others and called 1-800-GRAB-DUI to report the SUV.

       {¶3} The paramedic stayed on the phone with a dispatcher for nearly

nineteen minutes. During that time, the MedCare Ambulance followed the SUV

and the paramedic reported the driver’s activities, noting multiple incidents wherein

the driver was “all over the road,” which included the driver nearly running into a

guard rail. At one point the SUV driver also went into a ditch and then came back

out. The paramedic informed the dispatcher of the license plate of the SUV.


                                         -2-
Case No. 9-19-75


       {¶4} The paramedic observed the driver pull over and stop and open his door

slightly, but the paramedic could not see what the driver was doing. The MedCare

Ambulance pulled over ahead of the driver and watched him through a mirror. The

paramedic reported that the driver was a white male and that she thought he was

drinking something when he pulled over. Shortly after pulling over, the driver of

the SUV sped away and the ambulance resumed following up until the point that

the SUV was stopped by police.

       {¶5} Trooper Brandon Blackwelder of the Ohio State Highway Patrol

received the dispatch alleging that there was a reckless driver traveling northbound

on U.S. 23 in a light colored SUV. At around 1:08 a.m., Trooper Blackwelder

located the vehicle and pulled up behind it on a four-lane road. Almost immediately

Trooper Blackwelder observed the driver make a marked lanes violation, so he

initiated a traffic stop.

       {¶6} Trooper Blackwelder approached the driver, Henson, who had rolled

down the rear, driver’s-side window of the SUV but not the actual driver’s window.

Trooper Blackwelder asked Henson to roll down his driver’s-side window and

Henson indicated that it did not work. While briefly conversing with Henson

through the rear window, Trooper Blackwelder smelled the odor of an alcoholic

beverage. Trooper Blackwelder also observed that Henson had red eyes and slow,

slurred speech.


                                        -3-
Case No. 9-19-75


       {¶7} Trooper Blackwelder asked Henson to step out of the vehicle and when

Henson got out, Trooper Blackwelder noted that the odor of an alcoholic beverage

was emanating specifically from Henson’s person. Trooper Blackwelder conducted

a pat-down of Henson for weapons and he could smell the odor of alcohol from

Henson’s breath. Trooper Blackwelder asked Henson how much he had to drink

and Henson responded that he had just finished a 14 hour work shift at a bar and

grill and had not consumed any alcohol.

       {¶8} Trooper Blackwelder ordered Henson to his patrol car where the HGN

test was administered to Henson as Henson sat on the backseat of the cruiser facing

outward. Six of six clues of impairment were observed. Trooper Blackwelder noted

that if four of six clues of impairment were observed, there was an 88 percent chance

that the driver was over the legal BAC driving limit of .08.

       {¶9} Trooper Blackwelder then administered the walk and turn test, where

six clues of impairment were observed, followed by the one leg stand test, where

three clues of impairment were observed. Next, Trooper Blackwelder administered

additional non-standardized field sobriety tests, asking Henson to recite the “ABCs”

from “c” to “x.” Henson initially skipped “s” and “t” and paused to restart, waiting

over ten seconds. Trooper Blackwelder then asked Henson to count backwards from

76 to 42. Henson ended at 40 instead of 42. The HGN test was not recorded on




                                          -4-
Case No. 9-19-75


Trooper Blackwelder’s dash camera but the subsequent tests were recorded as they

were done in front of the police cruiser.

       {¶10} Henson was offered a breath/chemical test but he refused.

       {¶11} Nevertheless, based on his observations, Trooper Blackwelder

arrested Henson and charged him with OVI in violation of R.C. 4511.19(A)(2) due

to Henson’s refusal to submit to a chemical test and due to the fact that Henson had

a prior OVI within 20 years. Henson pled not guilty to the charge and filed a jury

demand.

       {¶12} On July 24, 2019, Henson filed a suppression motion arguing that

there was not lawful cause to detain him, that there was not probable cause to arrest

him, that the trooper lacked a sufficient basis to request that Henson submit to field

sobriety tests, and that the trooper did not administer the field sobriety tests in

substantial compliance with R.C. 4511.19(D)(4).

       {¶13} The trial court held a suppression hearing on September 12, 2019,

wherein Trooper Blackwelder provided testimony. Trooper Blackwelder testified

extensively as to how he administered the field sobriety tests. Following the

testimony the trial court determined that Trooper Blackwelder had reasonable,

articulable suspicion to detain Henson, that Trooper Blackwelder had reasonable,

articulable suspicion to administer field sobriety tests, that the field sobriety tests

were conducted in substantial compliance with NHTSA standards, and that Trooper


                                            -5-
Case No. 9-19-75


Blackwelder had probable cause to arrest Henson. Henson’s suppression motion

was denied.

       {¶14} Henson proceeded to a jury trial on October 30, 2019, wherein the

paramedic and Trooper Blackwelder provided testimony on behalf of the State. The

State also introduced into evidence a certified copy of Henson’s prior OVI

conviction, audio of the paramedic’s call to 1-800-GRAB-DUI, and video of the

traffic stop. After the State rested its case, Henson testified on his own behalf,

contending that he was simply tired from working a long shift, that he was eating a

sub while he drove, and that he did poorly on the field sobriety tests because it was

cold and windy.

       {¶15} The jury returned a guilty verdict against Henson.        Henson was

sentenced to serve 180 days in jail, with 155 suspended, and he was placed on two

years of community control. A judgment entry memorializing Henson’s sentence

was filed November 1, 2019. It is from this judgment that Henson appeals, asserting

the following assignments of error for our review.

                         Assignment of Error No. 1
       The trial court erred when it failed to sustain the appellant’s
       motion to suppress the HGN field sobriety test that was
       improperly performed while the appellant was sitting in a car.

                           Assignment of Error No. 2
       The trial court erred when it permitted evidence of testimony and
       breath test refusal after the appellant requested and was refused
       the opportunity to speak with counsel.


                                         -6-
Case No. 9-19-75


                         Assignment of Error No. 3
       The Appellant’s conviction was against the manifest weight of the
       evidence.

                               First Assignment of Error

       {¶16} In his first assignment of error, Henson argues that the trial court erred

by failing to sustain his motion to suppress the HGN field sobriety test. Specifically,

he contends that the HGN test was not performed in substantial compliance with

NHTSA standards because it was conducted while Henson was in a seated position.

                                  Standard of Review

       {¶17} “Appellate review of a decision on a motion to suppress presents a

mixed question of law and fact.” State v. Burnside, 100 Ohio St. 3d 152, 2003–

Ohio–5372, ¶ 8. At a suppression hearing, the trial court assumes the role of trier

of fact and, as such, is in the best position to evaluate the evidence and the credibility

of witnesses. Id. citing State v. Mills, 62 Ohio St. 3d 357, 366 (1992). When

reviewing a motion to suppress, “an appellate court must accept the trial court’s

findings of fact if they are supported by competent, credible evidence.” Burnside at

¶ 8 citing State v. Fanning, 1 Ohio St. 3d 19 (1982). With respect to the trial court’s

conclusions of law, however, our standard of review is de novo, and we must

independently determine whether the facts satisfy the applicable legal standard. Id.

citing State v. McNamara, 124 Ohio App. 3d 706 (4th Dist.1997).




                                           -7-
Case No. 9-19-75


                                      Analysis

       {¶18} Pursuant to R.C. 4511.19(D)(4)(b), the results of field sobriety tests

are admissible when they are administered in substantial compliance with testing

standards. Accord State v. Bozcar, 113 Ohio St. 3d 148, 2007-Ohio-1251, ¶ 28.

Moreover, the Supreme Court of Ohio has held that “HGN test results are admissible

in Ohio without expert testimony so long as the proper foundation has been shown

both as to the administering officer’s training and ability to administer the test and

as to the actual technique used by the officer in administering the test.” Bozcar at ¶

27.

       {¶19} At the suppression hearing in this case, Trooper Blackwelder testified

that he received training at the academy in standard field sobriety tests, including

the HGN test. Trooper Blackwelder testified that he completed the academy in 2018

and that he was trained on the NHTSA manual. He indicated that during training

HGN tests were given to individuals with different blood alcohol levels to see what

the effects of alcohol looked like in person. He also performed the tests while being

observed by other officers and he was eventually certified to administer standard

field sobriety tests.

       {¶20} As to the HGN test in this case, Trooper Blackwelder testified that

once he removed Henson from the SUV, he patted Henson down for weapons and

had Henson sit in the backseat of the police cruiser, facing outwards on the


                                         -8-
Case No. 9-19-75


passenger side. At that time, Trooper Blackwelder administered the HGN test to

Henson while Henson was in a seated position.

           {¶21} Trooper Blackwelder detailed how he performed the HGN test during

each step. “The first part of the HGN test is I observed the eyes of the person,

making sure he has equal pupil size, doesn’t have resting nystagmus, and that his

tracking is equal as well.”1 (Sept. 12, 2019, Tr. at 21-22). Trooper Blackwelder

checked Henson’s pupil size and checked for equal tracking using a stimulus—a

pen—holding it approximately 12 inches away from Henson’s face going to the left

and to the right. “I went to my right for approximately two seconds, I go back across

the person’s face to observe the other eye, that took approximately four seconds,

and then two seconds from that spot back to the nose.” (Id. at 24). He testified that

he extended the stimulus until he did not see the white in Henson’s eyes.

           {¶22} As to the next part of the test, Trooper Blackwelder testified that he

checked for lack of smooth pursuit, and to do that, he did essentially the same thing

as before, making two passes approximately 12 inches in front of Henson’s face,

slightly above eye level. After this portion of the test, wherein Trooper Blackwelder

noted Henson’s lack of smooth pursuit, he checked for “[d]istinct and sustained

nystagmus.” (Id. at 26). Trooper Blackwelder elaborated, testifying, “[i]t means

that the nystagmus I explained earlier, the involuntary jerking of the eye, would be



1
    Trooper Blackwelder defined nystagmus as “involuntary jerking of the eye.”

                                                    -9-
Case No. 9-19-75


present when the stimulus is held out for four seconds at approximately four seconds

or longer.” (Id.) To perform this portion of the test, Trooper Blackwelder explained

that he held the pen approximately 12 inches away from the face, slightly above eye

level. He then went to his right for two seconds and held the stimulus out until he

could not see the white of Henson’s eyes for approximately five seconds. While in

that position he observed nystagmus. He then checked the other eye and observed

nystagmus. He made another pass to check the eyes and detected the same issues

at maximum deviation.

       {¶23} Trooper Blackwelder then testified as to checking the nystagmus

“prior to 45 degrees.” (Id. at 48). He testified that he would hold the pen

approximately 12 inches away from Henson’s face and move it approximately

shoulder width out on Henson, which was about 45 degrees. Again, he specifically

described how he moved the pen and used it as a stimulus and how long he held

certain positions for. He repeated the test a second time and found nystagmus prior

to 45 degrees in both eyes. Finally, Trooper Blackwelder testified that he performed

a “vertical gaze nystagmus” test, and provided testimony as to how that was

performed. Altogether, Trooper Blackwelder detected six of six possible clues of

impairment in Henson’s eyes. Following the completion of the HGN test, Trooper

Blackwelder had Henson perform additional field sobriety tests.




                                       -10-
Case No. 9-19-75


         {¶24} Henson challenged the field sobriety tests at the trial court level,

arguing that they were not performed in substantial compliance with NHTSA

standards.      However, the trial court found that the tests were performed in

substantial compliance with the applicable standards. Henson now renews his

argument on appeal, focusing solely on the HGN test. He argues that the HGN test

was not performed in substantial compliance with NHTSA standards because it was

done while Henson was in a seated position rather than in a standing position. He

claims that being in a seated position renders the test less scientifically valid by up

to 4 percent.2

         {¶25} Similar claims have been made to other Ohio Appellate Courts that an

HGN test was not performed in substantial compliance with applicable standards

when the HGN test was conducted in a seated position and these claims have been

rejected. State v. Mendoza, 6th Dist. Wood No. WD-05-094, 2006-Ohio-6462, ¶¶

34-35; State v. Dohner, 11th Dist. Portage No. 2003-P-0059, 2004-Ohio-7242, ¶ 13

(“We, therefore, hold that the results of the HGN test are admissible when the

suspect is seated, provided the test is performed in conformity with the officer’s

training and the standards outlined in the NHTSA manual.”).

         {¶26} Moreover, Trooper Blackwelder explained himself further at trial,

stating that he occasionally performed HGN tests from a seated position, with the


2
 To support this claim, Henson attached a study to his brief to this Court; however, we cannot consider this
as evidence.

                                                   -11-
Case No. 9-19-75


driver putting his hands under his chin, for safety. He testified he wanted to be able

to control the situation and if he was struck it would be in the abdomen and not the

facial area. (October 30, 2019, Tr. at 155). Trooper Blackwelder testified that he

was aware other law enforcement agencies sometimes perform HGN tests from a

seated position.

       {¶27} Trooper Blackwelder noted that he could have performed the HGN

test in front of his cruiser, but he elected to perform them from a seated position.

He testified extensively to his training and as to how he performed the tests, as well

as his familiarity with the NHTSA manual.           The trial court found Trooper

Blackwelder credible and found that the HGN test was in substantial compliance

with the applicable standards. Under the facts and circumstances of this case, we

cannot find that the trial court erred by denying Henson’s suppression motion.

Therefore, his first assignment of error is overruled.

                                Second Assignment of Error

       {¶28} In Henson’s second assignment of error, he argues that the trial court

erred by permitting testimony regarding his refusal to submit to a breath test after

Henson had requested to speak with counsel.

       {¶29} At the outset, we emphasize that Henson does not cite to any specific

portion of the record wherein there was evidence presented that he feels is

inadmissible; rather, he just argues that evidence was generally produced. We could


                                         -12-
Case No. 9-19-75


overrule his assignment of error for this reason alone. “[A]n appellate court may

disregard an assignment of error pursuant to App.R. 12(A)(2): ‘if the party raising

it fails to identify in the record the error on which the assignment of error is based

or fails to argue the assignment separately in the brief, as required under App.R.

16(A).’ ” Rodriguez v. Rodriguez, 8th Dist. Cuyahoga No. 91412, 2009-Ohio-3456,

¶ 4, quoting App.R. 12(A); State v. Moore, 3d Dist. Henry No. 7-19-01, 2019-Ohio-

2633, ¶ 10 (“ ‘[i]f an argument exists that can support this assignment of error, it is

not this court’s duty to root it out.’ ”).

       {¶30} Nevertheless, we will analyze what we deduce to be the portion of

testimony that Henson finds objectionable.          During Trooper Blackwelder’s

testimony, the video of the traffic stop and arrest was played for the jury. At one

point during the video, Trooper Blackwelder began to read Henson the form

regarding Henson’s option to take a breath test, and what would happen if Henson

refused—a 2255 form. At that time, the following exchange occurred.

       Q [Prosecutor]. Trooper, I’m gonna do my best to save everyone
       downtime and get right to the 2255. Can you please just speak up
       and tell me if you know when it is during this traffic stop? I’m
       gonna skip ahead a little bit.

             Do you remember what the Defendant just said there?

       A. He was explaining to me again that he just got off of work as
       I was reading the form

       [Defense Counsel]: Your Honor, may we approach?


                                             -13-
Case No. 9-19-75


      THE COURT: Okay. He has an objection.

      (This discussion was held out of the hearing of the jury)

      [Defense Counsel]: Yes. I’m gonna state an objection to the fact
      that anyone can, at any time, raise the right to talk to an attorney.
      I don’t think, you know, with the jury hearing that, they’re gonna
      infer silence and possibly consider that against Mr. Henson. So
      I’d ask that the tape – that we conclude with that, and a curative
      instruction be indicated to the jury.

      THE COURT: The instruction indicating that they have a right
      to ask for an attorney.

      [Defense Counsel]: Yes.

      THE COURT: Okay.

      [Defense Counsel]: I mean –

      THE COURT: That doesn’t mean everything stops when it comes
      to this 2255.

      [Defense Counsel]: I know. But it’s out there. I think a curative
      instruction is necessary.

      THE COURT:         Okay.     Do you have an objection to that
      [prosecutor]?

      [Prosecutor]: The Defendant’s been read his rights twice. And if
      there was any constitutional concerns they would have been
      raised pretrial in a motion to suppress or otherwise. This hasn’t
      been raised. All this evidence is admissible –

      [Defense Counsel]: And I understand that he’s been mirandized,
      but to – you know, at this point elicit from the video, talk to my
      attorney, I mean, quite possible they can infer –

      THE COURT: I don’t know if I’m – I’ll instruct them he has a
      right. Bottom line. That doesn’t mean we stop everything.

                                      -14-
Case No. 9-19-75



       (These proceedings were held in the hearing of the jury)

       THE COURT: Ladies and gentleman, you heard the Defendant
       on the video express his request for an attorney. Everybody has
       a right to an attorney in a situation like that. But in this case,
       while he’s reading the 2255 form to him, doesn’t mean everything
       stops right then and there. So the attorneys were just concerned
       you might take that in a wrong sense, but he expressed his right,
       but the officer doesn’t have to stop at that point.

            Okay [prosecutor] you can proceed.

(Tr. at 167-169).

       {¶31} Assuming that the preceding portion of evidence is what Henson now

argues is objectionable, the dialogue establishes that defense counsel raised an

objection that was addressed by the trial court via an immediate curative instruction.

A jury is presumed to follow the trial court’s instruction. State v. Garner, 74 Ohio

St.3d 49, 59 (1995).

       {¶32} Notwithstanding the curative instruction, Henson acknowledges in his

brief that under Ohio law there is no constitutional right to counsel prior to taking a

breath test. McNulty v. Curry, 42 OhioSt.2d 341, 345, 328 N.E.2d 798 (1975). It is

well-established that “the right to counsel associated with the protection against self-

incrimination contained in the Fifth Amendment to the United States Constitution,

or as guaranteed by the Sixth Amendment, does not apply to the stage at which the

officer requested the chemical test for alcohol content.” Dobbins v. Ohio Bur. of

Motor Vehicles, 75 Ohio St. 3d 533, 537, 1996–Ohio–454, 664 N.E.2d 908 (1996).

                                         -15-
Case No. 9-19-75


          {¶33} To circumvent this “well-settled” law, Henson argues that his

statutory right to counsel as codified in R.C. 2935.20 was violated.3 However, the

Supreme Court of Ohio has specifically stated that the exclusionary rule is not

applicable as a sanction for a violation of an accused statutory right to counsel. State

v. Griffith, 74 Ohio St. 3d 554 (1996). Thus even if there was a violation here—a

violation that Henson does not even bother to specifically identify through citation

in his brief—the exclusionary rule would not be the proper remedy.

          {¶34} Furthermore, we note that Henson’s refusal to submit to a breath test

was an element of the actual criminal offense in this matter. In addition, Henson

himself testified and acknowledged his refusal to submit to a breath test, rendering

any potential error harmless in this instance. (Tr. at 216). For all of these reasons

Henson’s second assignment of error is overruled.




3
    Revised Code 2935.20 reads,

          After the arrest, detention, or any other taking into custody of a person, with or
          without a warrant, such person shall be permitted forthwith facilities to communicate
          with an attorney at law of his choice who is entitled to practice in the courts of this
          state, or to communicate with any other person of his choice for the purpose of
          obtaining counsel. Such communication may be made by a reasonable number of
          telephone calls or in any other reasonable manner. Such person shall have a right to
          be visited immediately by any attorney at law so obtained who is entitled to practice
          in the courts of this state, and to consult with him privately. No officer or any other
          agent of this state shall prevent, attempt to prevent, or advise such person against the
          communication, visit, or consultation provided for by this section.

          Whoever violates this section shall be fined not less than twenty-five nor more than
          one hundred dollars or imprisoned not more than thirty days, or both.


                                                   -16-
Case No. 9-19-75


                             Third Assignment of Error

       {¶35} In Henson’s third assignment of error, he argues that his conviction

for OVI was against the manifest weight of the evidence.

                                 Standard of Review

       {¶36} In reviewing whether a verdict was against the manifest weight of the

evidence, the appellate court sits as a “thirteenth juror” and examines the conflicting

testimony. State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52. In doing

so, this Court must review the entire record, weigh the evidence and all of the

reasonable inferences, consider the credibility of witnesses and determine whether

in resolving conflicts in the evidence, the factfinder “clearly lost its way and created

such a manifest miscarriage of justice that the conviction must be reversed and a

new trial ordered.” Id.

       {¶37} Nevertheless, a reviewing court must allow the trier-of-fact

appropriate discretion on matters relating to the credibility of the witnesses. State

v. DeHass, 10 Ohio St. 2d 230, 231 (1967). When applying the manifest-weight

standard, “[o]nly in exceptional cases, where the evidence ‘weighs heavily against

the conviction,’ should an appellate court overturn the trial court’s judgment.” State

v. Haller, 3d Dist. Allen No. 1-11-34, 2012-Ohio-5233, ¶ 9, quoting State v. Hunter,

131 Ohio St. 3d 67, 2011-Ohio-6524, ¶ 119.




                                         -17-
Case No. 9-19-75


                                Controlling Statute

      {¶38} Henson was convicted of OVI in violation of R.C. 4511.19(A)(2),

which reads as follows.

      (2) No person who, within twenty years of the conduct described
      in division (A)(2)(a) of this section, previously has been convicted
      of or pleaded guilty to a violation of this division, a violation of
      division (A)(1) or (B) of this section, or any other equivalent
      offense shall do both of the following:

      (a) Operate any vehicle, streetcar, or trackless trolley within this
      state while under the influence of alcohol, a drug of abuse, or a
      combination of them;

      (b) Subsequent to being arrested for operating the vehicle,
      streetcar, or trackless trolley as described in division (A)(2)(a) of
      this section, being asked by a law enforcement officer to submit to
      a chemical test or tests under section 4511.191 of the Revised
      Code, and being advised by the officer in accordance with section
      4511.192 of the Revised Code of the consequences of the person's
      refusal or submission to the test or tests, refuse to submit to the
      test or tests.

                                     Analysis

      {¶39} Henson contends that his conviction for OVI was against the manifest

weight of the evidence because, he claims, the evidence actually supported a finding

that he was exhausted after working for 14 hours rather than intoxicated. He argues

that there was no direct evidence that he had consumed alcohol. In addition, he

contends that the paramedic who called 1-800-GRAB-DUI described Henson as a

white male even though he was, as he describes, a dark-skinned Hispanic man.



                                       -18-
Case No. 9-19-75


       {¶40} First, the jury in this case was presented with testimony and video of

the field sobriety tests and able to judge for itself whether Henson’s claim regarding

exhaustion was true. The jury found Henson’s claim not to be credible, and we will

not second-guess the jury on credibility matters. State v. DeHass, 10 Ohio St. 2d
230, 231 (1967).     Moreover, there is ample evidence to support the jury’s

determination regarding intoxication given Henson’s reckless driving, his slurred

speech, glassy eyes and the odor of an alcoholic beverage emanating from his

person. His performance on the standard and non-standard field sobriety tests also

would support a conclusion that Henson was something other than exhausted. These

facts, when combined, create significant circumstantial evidence that Henson had

consumed alcohol and was over the legal limit. State v. Nicely, 39 Ohio St. 3d 147

(1988) (stating circumstantial evidence is not less probative than direct evidence

and in some instances is even more reliable).

       {¶41} Second,    as   to   Henson’s      claim   regarding   the   paramedic’s

misidentification of his skin color, the paramedic explained this issue at trial. The

paramedic indicated that she said a “white” male on the phone that night to the

dispatcher but she did not actually see the individual; rather, the driver of the

MedCare Ambulance indicated his skin color and the caller relayed that to the

dispatcher. Further, the paramedic testified that the MedCare Ambulance had

followed the SUV for a significant amount of time and observed it all the way up to


                                        -19-
Case No. 9-19-75


the point of it being pulled over.4 Thus even if the paramedic did misidentify

Henson’s skin color when he was under a street light in the rain at around 1:00 a.m.,

she was certain the right vehicle with the right driver was stopped by the police in

this case. Based on this evidence, we cannot find that the jury clearly lost its way

or created a manifest miscarriage of justice by convicting Henson of OVI.5

Therefore, his third assignment of error is overruled.

                                               Conclusion

         {¶42} For the foregoing reasons Henson’s assignments of error are overruled

and the judgment of the Marion Municipal Court is affirmed.

                                                                                   Judgment Affirmed

WILLAMOWSKI and ZIMMERMAN, J.J., concur.

/jlr




4
  She had even relayed Henson’s license plate.
5
  Henson does not make any arguments regarding other elements in his OVI such as his refusal to submit to
a chemical test or his prior conviction within 20 years. Even if he did, these issues were readily established
in the record.

                                                    -20-